The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose or fairly teach a waveguide for a radio frequency signal and at least one element comprising voltage reactive material in between electrodes and extending, at least partly, across at least one of the first branch and the second branch wherein the at least one element comprises a plurality of layers of voltage reactive material, and wherein at least one layer of the plurality of layers comprises electrochromic material and at least one layer of the plurality of layers comprises liquid crystal or transition metal oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 Song et al discloses an optical switch comprising: a first optical waveguide; a second optical waveguide; and a first active material disposed at a first switch junction between said first and second waveguides, wherein a refractive index of said first active material comprises a first and second refractive index state, said first refractive index state having a refractive index substantially equal to refractive indexes of said first and second waveguides, and said second refractive index state having a refractive index less than refractive indexes of said first and second waveguides.  
Bujla et al  EP3 879 623a1 (applicant  prior  art ) discloses  an apparatus (100) comprising a waveguide (110) for radio frequency signals (RF1, RF1'), and at least one electrochromic element (120) a permittivity of which can be controlled by applying a control voltage (CV) to the electrochromic element (120), wherein the at least one electrochromic element (120) is at least partly arranged within or at the waveguide (110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 26, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843